 



Exhibit 10.4
Appendix A
to Award Letter
Granted July 21, 2007 (the “Grant Date”)
Terms and Conditions of
Deferred Unit Award
The deferred units (“Deferred Units”) granted to you on the Grant Date by
Transocean Inc. (the “Company”) representing a specified number of the ordinary
shares, par value $0.01 per share, (“Ordinary Shares”) of the Company are
subject to the terms and conditions set forth in the Transocean Inc. Long-Term
Incentive Plan (the “Plan”), any rules and regulations adopted by the Executive
Compensation Committee of the Board of Directors (the “Committee”), any
additional terms and conditions set forth in this Appendix A which forms a part
of the attached award letter to you (“Award Letter”) and the enclosed Prospectus
for the Plan. Any terms used in this Appendix and not defined in the Award
Letter have the meanings set forth in the Plan. In the event there is an
inconsistency between the terms of the Plan and the Award Letter, the terms of
the Plan will control.

1.   Vesting and Deferred Units

  (a)   Unless vested on an earlier date as provided in this Appendix A, the
Deferred Units granted pursuant to your Award Letter will vest in installments
as set forth in the Vesting Schedule in your Award Letter.     (b)   In certain
circumstances described in paragraphs 4 and 6 below, your Deferred Units may
vest before these dates. In addition, the Committee may accelerate the vesting
of all or a portion of your Deferred Units at any time in its discretion.    
(c)   You do not need to pay any purchase price for the Deferred Units.

2.   Restrictions on the Deferred Units       Until and unless you vest in your
Deferred Units and receive a distribution of Ordinary Shares, you may not
attempt to sell, transfer, assign or pledge them. Until the date on which you
receive a distribution of the Ordinary Shares in respect of any vested Deferred
Units awarded hereunder, your award of Deferred Units will be evidenced by
credit to a book entry account. You are required to open a brokerage account
with Charles Schwab & Co., Inc. (“Schwab”), or such other broker as the Company
reserves the right to designate, prior to taking possession of any vested
shares. Failure to open and maintain such account and / or to follow
instructions of the Company in this regard can result in the forfeiture of the
Deferred Units. When Deferred Units vest, the net shares (total Ordinary Shares
distributable in respect of vested Deferred Units minus any Ordinary Shares
retained by the Company in accordance with the policies and requirements
described in Section 7), will be delivered in street name to your Schwab
brokerage account (or, in the event of your death, to a Schwab brokerage account
in the name of your beneficiary under the Plan ) or, at the Company’s option, a
certificate for such shares will be delivered to you. Any Ordinary

-1-



--------------------------------------------------------------------------------



 



    Shares distributed to you in respect of vested Deferred Units will be
registered in your name and will not be subject to any restrictions. There will
be some delay between the date of vesting and the date your shares become
available to you due to administrative reasons.   3.   Dividends, Cash
Consideration and Voting

  (a)   Unvested Deferred Units. In the event that dividends are paid with
respect to Ordinary Shares, you will be entitled to receive a cash payment equal
to the amount of the dividend paid per Ordinary Share as of such dividend
payment date multiplied by the number of unvested Deferred Units credited to
your account immediately prior to such dividend payment date (the “Dividend
Equivalent”). All Dividend Equivalents (if any) payable with respect to your
unvested Deferred Units will be paid directly to you approximately at the same
time dividends are paid with respect to all other Ordinary Shares of the Company
and shall be subject to all applicable withholding taxes. For any non-cash
dividends, the Committee may determine in its sole discretion the cash value to
be so paid to you in respect of such Deferred Units.     (b)   Vested Deferred
Units. In the event that dividends are paid with respect to Ordinary Shares, an
amount equal to that dividend will be paid to you in respect of any vested
Deferred Units for which Ordinary Shares have not yet been distributed.     (c)
  Cash Consideration. In the event that Ordinary Shares are exchanged or
reclassified by the Company resulting in cash consideration paid for such
Ordinary Shares, you will be entitled to receive a cash payment equal to the
amount of cash consideration corresponding to the number of unvested Deferred
Units (including vested Deferred Units not yet distributed to you) credited to
your account.     (d)   Voting Ordinary Shares. You will have the right to vote
your Ordinary Shares that have become distributable in respect of any vested
Deferred Units. There are no voting rights associated with Deferred Units.    
(e)   No Other Rights. You shall have no other dividend equivalent, dividend or
voting rights with respect to any Deferred Unit.

4.   Termination of Employment

  (a)   General. The following rules apply to the vesting of your Deferred Units
in the event of your death, disability, or other termination of employment.

  (i)   Death or Disability. If your employment is terminated by reason of death
or disability (as determined by the Committee), all of your Deferred Units will
vest on the first day in the calendar quarter following your date of
termination.     (ii)   Convenience of the Company. If the Company terminates
your employment for the convenience of the Company (as determined by the
Committee), all of your Deferred Units will vest on your date of termination.

-2-



--------------------------------------------------------------------------------



 



  (iii)   Other Termination of Employment. If your employment terminates for any
reason other than death, disability or termination for the convenience of the
Company (as those terms are used above), any of your Deferred Units which have
not vested prior to your termination of employment will be forfeited.     (iv)  
Adjustments by the Committee. The Committee may, in its sole discretion
exercised before or after your termination of employment, accelerate the vesting
of all or any portion of your Deferred Units.

  (b)   Committee Determinations. The Committee shall have absolute discretion
to determine the date and circumstances of termination of your employment,
including without limitation whether as a result of death, disability,
convenience of the Company or any other reason, and its determination shall be
final, conclusive and binding upon you.

5.   Beneficiary       You may designate a beneficiary to receive any portion of
the Deferred Units that become due to you after your death, and you may change
your beneficiary from time to time. Beneficiary designations must be duly
executed using the proper form designated by the Headquarters Human Resources
Department and timely filed with the Administrator of the Long-Term Incentive
Plan in that department. If you fail to designate a beneficiary, Deferred Units
due to you under the Plan will be paid to the executor or administrator of your
estate in the event of your death.

6.   Change of Control       All of your Deferred Units will vest immediately
upon a qualifying Change of Control of the Company if you are employed by the
Company on such date.

7.   Income Tax Withholding

  (a)   You should consult the Long-Term Incentive Plan Prospectus for a general
summary of the U.S. federal income tax consequences to you from the grant and/or
vesting of Deferred Units based on currently applicable provisions of the Code
and related regulations. The summary does not discuss state and local tax laws
or the laws of any other jurisdiction, which may differ from U.S. federal tax
law. For these reasons, you are urged to consult your own tax advisor regarding
the application of the tax laws to your particular situation.

  (b)   You must make arrangements satisfactory to the Company to satisfy any
applicable U.S. federal, state or local withholding tax liability arising from
the vesting of the Deferred Units. You can either make a cash payment to Schwab
of the required amount or you can elect to satisfy your withholding obligation
by having Schwab retain Ordinary Shares having a value approximately equal to
the amount of your

-3-



--------------------------------------------------------------------------------



 



      withholding obligation from the Ordinary Shares otherwise deliverable to
you upon the vesting of your Deferred Units. You may not elect for such
withholding to be greater than the minimum statutory withholding tax liability
arising from the vesting of the Deferred Units. If you fail to satisfy your
withholding obligation in a time and manner satisfactory to the Company, the
Company shall have the right to withhold the required amount from your salary or
other amounts payable to you. Further, any Dividend Equivalents paid to you in
respect of unvested Deferred Units pursuant to Section 4 above will be subject
to federal, state and local tax withholding, as appropriate, as additional
compensation.     (c)   In addition, you must make arrangements satisfactory to
the Company to satisfy any applicable withholding tax liability imposed under
the laws of any other jurisdiction arising from your Deferred Units. You may not
elect to have Schwab withhold Ordinary Shares having a value in excess of the
minimum statutory withholding tax liability. If you fail to satisfy such
withholding obligation in a time and manner satisfactory to the Company, the
Company shall have the right to withhold the required amount from your salary or
other amounts payable to you.     (d)   In addition to the previous withholding
requirements, any award under the Plan is also subject to all applicable
withholding policies of the Company as may be in effect from time to time, at
the sole discretion of the Company. Without limiting the generality of the
foregoing, the Company expressly has the right to withhold or cause to be
withheld (whether upon award determination, grant, vesting, exercise of rights
or otherwise) any portion of an award (including without limitation any portion
of the proceeds of an exercise of any award rights such as, if applicable, a
stock option, or any portion of any securities issuable in connection with any
award such as, if applicable, the issuance of Ordinary Shares for Deferred
Units) pursuant to any tax equalization or other plan or policy, as any such
policies or plans may be in effect from time to time, irrespective of whether
such withholding correlates to the applicable tax withholding requirement with
respect to your award. Awards are further subject to any tax and other reporting
requirement that may be applicable in any pertinent jurisdiction including any
obligation to report awards (whether related to the granting or vesting thereof
or exercise of rights thereunder) to any taxing authority or other pertinent
third party.

8.   Restrictions on Resale       Other than the restrictions referenced in
paragraph 2, there are no restrictions imposed by the Plan on the resale of
Ordinary Shares acquired under the Plan. However, under the provisions of the
Securities Act of 1933 (the “Securities Act”) and the rules and regulations of
the Securities and Exchange Commission (the “SEC”), resales of shares acquired
under the Plan by certain officers and directors of the Company who may be
deemed to be “affiliates” of the Company must be made pursuant to an appropriate
effective registration statement filed with the SEC, pursuant to the provisions
of Rule 144 issued under the Securities Act, or pursuant to another exemption
from registration provided in the Securities Act. At the present time, the
Company does not have a currently effective registration statement pursuant to
which such resales may be made by affiliates. There are no

-4-



--------------------------------------------------------------------------------



 



    restrictions imposed by the SEC of shares acquired under the Plan by persons
who are not affiliates of the Company.   9.   Effect on Other Benefits      
Income recognized by you as a result of the grant or vesting of Deferred Units,
the payment of any Dividend Equivalents with respect to your unvested Deferred
Units or the payment of any dividends with respect to your Ordinary Shares
acquired in accordance with this Appendix A, will not be included in the formula
for calculating benefits under any of the Company’s retirement and disability
plans or any other benefit plans.

    10. Code Section 409A Compliance       If any of the provisions of the Award
Letter or this Appendix A would result in the imposition of an additional tax
under Section 409A of the Code and related regulations and Treasury
pronouncements (“Section 409A”), that provision will be reformed to avoid
imposition of the additional tax and no action taken to comply with Section 409A
shall be deemed to impair a benefit under the Award Letter or this Appendix A.

If you have any questions regarding your award or would like to obtain
additional information about the Plan or the Committee, please contact the
Company’s Director of Global Compensation, Human Resources Department, P. O. Box
2765, Houston, Texas 77252. Your Award Letter and this Appendix A contain the
formal terms and conditions of your award and accordingly should be retained in
your files for future reference.

-5-